 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10V






Joint Venture Distribution Rights Agreement




AGREEMENT (the “Agreement”) dated as of September 22, 2008 by and between
Ecousable, having its principal offices in Redondo Beach CA 90277 (Hereinafter
referred to as “DISTRIBUTOR”) and SEYCHELLE ENVIRONMENTAL TECHNOLOGY, INC.
(Hereinafter referred to as the “Company”), having its principal offices at
33012 Calle Perfecto, San Juan Capistrano, CA 92675.


      WHEREAS, DISTRIBUTOR now desires to be designated by the Company as a
Joint Venture partner of the water filtration products manufactured and sold by
the Company which products are described on Exhibit “A” hereto (and are each
herein referred to individually as a “Product” and, collectively, as the
“Products”), and thereby to have and hold the right to distribute and sell each
of the Products within The Territory described in Exhibit “B” and at  prices
covered in Exhibit “C” and terms and conditions described in Exhibit “D” and


WHEREAS, the Company is willing to designate and empower DISTRIBUTOR as a Joint
Venture partner for the distribution of the Products in The Territory on the
terms and conditions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants herein contained, and
for other and good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 


1.  Grant of Distribution Rights.


A.  
The Company hereby grants to DISTRIBUTOR the right to distribute and sell each
of the Products within the Territory. The Products are to be labeled under the
AquaSur, Seychelle, or Ecousable brand; or a brand name of one of DISTRIBUTORS
or Company’s customers.

B.  
The parties hereto understand and agree that the scope of the rights so granted
(the Distribution Rights”) shall mean, include and encompass the following:



·  
DISTRIBUTOR acknowledges that it is not acquiring any Trademarks or Trade
Secrets from the Company as a part of this Agreement.

·  
DISTRIBUTOR acknowledges that it is not acquiring any rights to produce or use
trade names, literature, advertise or send out press releases pertaining to the
Company without the advanced written consent of the Company.

·  
DISTRIBUTOR shall be exclusively responsible for all sales, promotion and
marketing expenses relating to its distribution and sale of Products in The
Territory.

·  
DISTRIBUTOR shall be responsible for all sales (Including the Internet) of the
stainless steel bottles within the territory, and manage all sales
representatives; either their own or those working for The Company. Therefore,
all sales of stainless steel bottles fall within this Joint Venture Agreement.

·  
DISTRIBUTOR and Company will share equally in all profit generated by all sales
efforts of both parties.




 
 

--------------------------------------------------------------------------------

 

2. Products to be Sold


The Company hereby agrees to sell to DISTRIBUTOR Products covered in Exhibit
“A.”


A.  
DISTRIBUTOR shall be responsible for all costs of shipping the purchased
Products from point of manufacture, San Juan Capistrano, California.

B.  
The Company represents and agrees that it will use all commercially
reasonable      efforts to manufacture and deliver any Products ordered by
DISTRIBUTOR on a priority basis, but in all events in a timely manner. Subject
to availability of component parts and Acts of God, the Company will ship all
orders within 45 days of receipt of funds.

C.  
The Company shall be responsible for all manufacturing, operations, warehousing
and shipping of all sales orders to all customers.



 
3.  Indemnification.


A.  
The Company warrants and represents to DISTRIBUTOR that (i) the Company has full
power and authority to grant the Distribution Rights, (ii) no approval or
consent of any third party is required to enable the Company to make such grant
or for DISTRIBUTOR thereupon to be entitled to exercise the full rights and
benefits intended thereby, and (iii) the grant thereof will not breach any
license, patent or other right or agreement to which the Company is a party with
respect to the Company’s rights and authority to manufacture and sell each of
the Products.



B.  
The Company shall defend and indemnify DISTRIBUTOR and hold its members,
managers, officers, employees and agents harmless against all claims and losses
(including reasonable attorney’s fees and costs incurred in investigating or
defending against any such claims) suffered by DISTRIBUTOR in connection with or
as a result of a breach of the representation and warranty made by the Company
in subsection A. above.



C.  
Conversely, DISTRIBUTOR agrees that it shall defend and indemnify the Company
and hold its, managers, officers, employees and agents harmless against all
claims and losses (including reasonable attorney’s fees and costs incurred in
investigating or defending against any such claims) suffered by the Company in
connection with or as a result of the gross negligence, misrepresentation, or
willful misconduct of DISTRIBUTOR or its personnel in the performance of its
duties hereunder.



D.  
The Company warrants that its Products are free from defects in materials and
workmanship exclusive of normal wear and tear. It further warrants that the
Products, if used for the purposes intended, will not cause bodily harm or
injury.





4. Miscellaneous Provisions.


A.  
Modification:  No modification, waiver or amendment of any term or condition of
this Agreement shall be effective unless and until it shall be reduced to
writing and signed by both of the parties hereto or their legal representatives.





B.  
Complete Agreement:  This Agreement constitutes the entire Agreement between the
parties with respect to the subject matter hereof and supersedes in all respects
all prior proposals, negotiations, conversations, discussions and agreements
between the parties concerning the subject matter hereof.



C.  
Assignment:  This Agreement may not be assigned, in whole or in part, by either
party hereto without prior written consent shall not be unreasonably withheld.


 
 

--------------------------------------------------------------------------------

 





D.  
Governing Law:  This Agreement shall be construed according to the laws of the
State of California and shall not be subject to any choice of law provisions of
such laws.  This Agreement shall be binding upon DISTRIBUTOR and the Company,
and their respective successors and assigns.



E.  
Compliance with Laws:  The parties hereto represent and agree each for itself
that they and their respective employees, agents and subcontractors will comply
with all applicable federal, state, county and local laws, ordinances,
regulations and codes in the performance of their respective services, duties
and obligations under this Agreement.



F.  
Force Majeure:  Either party is excused from performance and shall not be liable
for any delay in performance or delivery or for non-performance or non-delivery,
in whole or in part, caused by the occurrence of any contingency beyond the
control of the parties including, but not limited to, work stoppages, fires,
civil disobedience, riots, rebellions, accident, explosion, flood, storm, acts
of God and similar occurrences. Either party may terminate or suspend its
obligations under this Agreement if such obligations are prevented by any of the
above events to the extent such events are beyond the reasonable control of the
party whose reasonable performance is prevented.



G.  
Length of Agreement: This agreement shall remain in force in perpetuity.



H.  
Termination: Either party may terminate this Agreement with sixty (60) days
written notice if either party:



1.  
Violates any provision of this Agreement.

2.  
Commits a dishonest or illegal act.



I.  
Non-Circumvent: Both parties agree not to solicit each others customers.



J.  
Good Faith: Both parties agree to deal with each other in good faith and fair
dealing in all activities in the Joint Venture.



5. Survival Provisions.


The terms and provisions of the Agreement that by their sense and context to
survive the performance hereof by either party or by other parties hereto shall
so survive the completion of performance and termination of this Agreement,
including without limitation the making of any and all payments due hereunder
unless otherwise noted.
 


6.  Confidentiality.


A.  
The information furnished or disclosed by either party to the other in
connection with this Agreement and the performance of the respective party’s
services, duties and obligations hereunder, may contain or reflect confidential
information with respect to the business operations and practices of the
parties, any selling properties and/or buying sponsors (“Confidential
Information”). Confidential Information furnished by either party to the other
shall be used exclusively and only in connection with this Agreement.


 
 

--------------------------------------------------------------------------------

 



B.  
The parties hereto acknowledge and agree that the unauthorized disclosure of use
of any Confidential Information may cause immediate and irreparable injury to
the party which has disclosed that Confidential Information to the other party,
injury which can not be adequately compensated by monetary damages. Accordingly,
each party hereto authorizes the other party to seek any temporary or permanent
injunctive relief necessary to prevent such disclosure or use, or threat
thereof.  Further, each party hereto consent to the jurisdiction of any federal
or state court sitting in the State of California for purposes of any suit
seeking such injunctive relief, and consents to the service of process therein
by certified or registered mail, return receipt requested.







ACCEPTED AND AGREED BY:
 


 

 ECOUSABLE        By:      /s/ Joey Mendelsohn   Date ____9/22/08_______________
     Mr. Joey Mendelsohn, President            SEYCHELLE ENVIRONMENTAL
TECHNOLOGY, INC.        By:       /s/ Richard Parsons   Date
____9/22/08_______________     Mr. Richard Parsons
    Executive VP
     

 
                    







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






 